DAVIDSON, P-. J.
Appellant was convicted of burglary; his punishment being assessed at two years’ confinement in the penitentiary.
The record is before us without a statement of facts or bills of exception. The first ground of the motion for new trial complains of the conviction for want of sufficient evidence to justify it. There is no statement of facts in the record. The second ground of the motion for new trial says the court committed error calculated to injure the rights of appellant in permitting the state to use as a witness his wife against him, and in permitting her to testify to material facts against the appellant, as shown by bill of exceptions No. 1. The bill of exceptions, if reserved, is not in the record; therefore we cannot review the question.
The judgment is affirmed.